                                                 usnc sD-..,\
                                                 DOCUMENT
                                                                        '
UN ITE D STATE S DIS TRI CT COURT                ELECTRO~ ICALL Y FfLFn i'
SOUTHERN DIS TRI CT OF NEW YORK
                                                                  3
UN I TED STAT ES OF AMERICA

               -   against
                                               [~~t      1. E
                                                            -=D=== =z='f=z=~P!
                                                                            = : : .l i

PEDRO HERNANDEZ ,                               19 CR 169 - 2(VM)

                               Defendant .      ORDER


VICTOR MARRERO , United States District Judge.

        The Court previously scheduled a conference in the above -
referenced matter for March 6,       2020 at 3 : 15 p . m.      Due to a
scheduling conflict ,    the Court advised the parties that it
would reschedule the conference . The part i es have advised the
Court that t hey are available on March 1 3 , 2020 at 11:15 a . m.
        Accordingly , it is hereby ordered that the conference be
held before Judge Marrero on Friday , March 13 , 2020 at 11:15
a.m .


SO ORDERED .


Dated : New York , New York
        6 Ma r ch 2020



                                    ~            U. S . D. J.
